DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golda et al. (US 2014/0100432).
Regarding claim 1, Golda discloses a heart rhythm monitoring apparatus attached onto a skin of an animal or person, comprising: a water-proof case (e.g. ¶¶ 17 – “efficient watertightness or waterproofing”; ¶¶ 20 - #104 – “a waterproof or watertight”); a water-proof patch attached to a bottom surface of the water-proof case, provided with a lateral size larger than a lateral size of the water-proof case(e.g. ¶¶ 23 – 113), a water-proof accommodating space formed and sandwiched by the water-proof patch and the water-proof case (e.g. Fig. 1D, where the examiner considers the water proof accommodating space to include the elements between #104 and #113), the water-proof patch attached onto the skin (e.g. ¶¶ 23 – “adhering to the skin of the human patient”); an electric circuit provided in the water-proof accommodating space, comprising a circuit board provided with a plurality of circuit elements (e.g. ¶¶ 31-32); a battery provided in the water-proof accommodating space and electrically connected to the electric circuit for supplying power to the electric circuit (e.g. ¶¶ 25 – “power source on board may include a battery”); and at least two electrodes electrically connected to the electric circuit and provided under the water-proof case (e.g. ¶¶ 21-22, 28 – Figs 1, #108, 109, etc.); wherein a part of the electrode outward extends from the water-proof accommodating space to form a sensing end, each of the sensing ends penetrates the water-proof patch and contacts the skin for sensing an electrical signal of the skin corresponding to heart rhythm (e.g. ¶¶ 22 – “ECG electrodes 108, 109 and 110 may be left exposed for substantially direct patient skin contact”), the electrical signal is processed by the electric circuit to acquire and store information of cardiac status for a 
Regarding claims 2-3, Golda discloses the water-proof case accommodates a water-proof USB socket electrically connected to the electric circuit (e.g. ¶¶ 20, 25, etc. – where the disclosure is clear that the element falls within the waterproof region).
Regarding claim 4, Golda discloses the case is provided with a stop piece at an outer surface of the water-proof case preventing the apparatus held by a user from skipping (e.g. ¶¶ 19 – strip layer 105)
Regarding claims 5-6, Golda as disclosed above and in the cited figure teaches a hollow frame in the middle of the water-proof case, forming a circular shaped or ring structure with a hollow middle part, where the electric circuit and battery are inlaid with an insulative foam layer (e.g. ¶¶ 21 – insulative encapsulant).
Regarding claim 7, Golda discloses the device is provided with a power on button, the battery supplies power if the power on button is pressed down, the water proof case further comprises a second opening for accommodating the power on button (e.g. ¶¶ 24 - button may be provided at access 106 or in some other location adjacent the electronics to allow the patient to start or stop the device).
Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2011/0160601).
Regarding claim 1, Wang discloses a heart rhythm monitoring apparatus attached onto a skin of an animal or person, comprising: a water-proof case (e.g. ¶¶ 48 – “waterproofing”; Fig. 4, #19); a water-proof patch attached to a bottom surface of the 
Regarding claims 2-3, Wang discloses the water-proof case accommodates a water-proof USB socket electrically connected to the electric circuit (e.g. ¶¶ 14, 17, etc. - where the disclosure is clear that the element falls within the waterproof region).
Regarding claim 4, Wang discloses the case is provided with a stop piece at an outer surface of the water-proof case preventing the apparatus held by a user from skipping (e.g. ¶¶ 52-53 – where the rigid flex PCB serves as the stop piece)
Regarding claim 7, Wang discloses the device is provided with a power on button, the battery supplies power if the power on button is pressed down, the water proof case further comprises a second opening for accommodating the power on button (e.g. ¶¶ 76 - primary function of the switch 40 is to activate or deactivate the recording of the device).

Allowable Subject Matter
Claims 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792